703 S.E.2d 444 (2010)
The ESTATE OF Harry Kay BURGESS, Jr., By the EXECUTRIX of his Estate Frances Louise Burgess, and Frances Louise Burgess, in her individual capacity
v.
Raymond HAMRICK, in his official capacity as Cleveland County Sheriff, Paul Leigh, in his individual and official capacity as a Sheriff's Deputy of Cleveland County, and Liberty Mutual Group, Inc., d/b/a Liberty Mutual Insurance Company.
No. 377P10.
Supreme Court of North Carolina.
November 4, 2010.
Sean F. Perrin, Charlotte, for Raymond Hamrick (Sheriff), et al.
Thomas Bumgardner, for Harry Kay Burgess (Jr.) (The Estate of), et al.
Prior report: ___ N.C.App. ___, 698 S.E.2d 697.

ORDER
Upon consideration of the petition filed on the 3rd of September 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."